298 So. 2d 260 (1974)
In re Alfred J. GAMBLE
v.
Ida Bernice GAMBLE.
Ex parte Alfred J. Gamble.
SC 906.
Supreme Court of Alabama.
July 25, 1974.
Ball, Ball, Matthews & Lamar, Tabor R. Novak, Jr., Montgomery, for petitioner.
No brief for respondent.
McCALL, Justice.
Petition of Alfred J. Gamble for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Gamble v. Gamble, 53 Ala.App. 168, 298 So. 2d 254.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and JONES, JJ., concur.